Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that claims 1-20 of the parent application “do not recite or otherwise render obvious a fixation element having all the elements of present claim 1, including an anchor member and a removable member adjoined with the anchor member at an interface, such that "the interface is configured to fracture responsive to a predetermined torque differential between the removable member and the anchor member." Examiner respectfully disagrees.
The one-way test for distinctness requires determining whether claim A in an application being examined would have been anticipated by or an obvious variation of claim B in a copending application or patent. The reasons (i.e., rationale) for concluding that the invention defined in the claim at issue would have been an obvious variation of the invention defined in the (primary) reference claim. In view of the similarities, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 should typically be considered when making a nonstatutory double patenting analysis based on "obviousness." See MPEP § 2141 for guidelines for determining obviousness. 
The parent claim reads “the anchor member having an engagement element configured to rotatably engage the transmission element such that the transmission element is configured to drive the anchor member in a distal direction relative to the transmission element so as to rotatably decouple the engagement element from the transmission element.” Examiner contends that this rotatable decoupling will occur at a predetermine torque level that is nearly inherent in the material properties of the device. .

Allowable Subject Matter
Claims 1-20 are allowable over the prior art and upon overcoming the double patenting rejection. The following is a statement of reasons for the indication of allowable subject matter: Most pertinent prior art including U.S. Patent Pub. No. 2009/0149889 to Peterson et al., U.S. Patent Pub. No. 2007/0218750 to Corrao et al., and U.S. Patent Pub. No. 2014/0142715 to McCormick teach a system for inserting an anchor member into bone including a receiving member elongate along a longitudinal axis, the receiving member having a proximal end and a distal end spaced from the proximal end along the longitudinal axis and having an internal surface that defines a transmission element. The system includes and an anchor member receivable within the receiving member and having an engagement element configured to rotatably engage the transmission element. The prior art fails to teach or disclose, however, wherein the engagement element configured to rotatably engage the transmission element such that 1) "the transmission element is configured to drive the anchor member in a distal direction relative to the transmission element" and 2) "so as to rotatably decouple the engagement element from the transmission element.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,531,903. Although the claims at issue are not identical, they are both the granted patent and present application disclose a fixation system including an anchor member having a plurality of engagement elements configured to receive a driving torque, a removable member configured to decouple from the anchor member upon application of a predetermined torque, and the engagement members comprising multiple projections extending radially outward.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775